 CHILDREN'S BAPTIST HOME303Children's Baptist Home of Southern CaliforniaandAmerican Federation of State,County and Munici-palEmployees,AFL-CIO,Council36.Case31-CA-4402December 5, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING ANDPENEL.LOThis case comes before the Board on the GeneralCounsel's request for review of Administrative LawJudge James T. Barker's Order granting Respondent'smotion to dismiss the unfair labor practice complaintin its entirety. The facts of the case, stated briefly, areas follows:BackgroundOn November 2, 1973, the Union, which is theCharging Party herein, filed a petition in related Case31-RC-2618. Following a hearing held on December3, 1973, to determine whether the Board should assertitsdiscretionary jurisdiction over the Employer, theActing Regional Director for Region 31, on December28, 1973, issued a Decision and Direction of Electionin which he concluded that the Employer's operationswere sufficiently similar to those involved inJewishOrphan's Home'andChildren's Village'to warrantassertion of the Board's discretionary jurisdiction. Norequest for review was filed by Respondent.An election by secret ballot was thereafter conductedon January 23, 1974. The tally of ballots showed thatthe Union received a majority of the votes cast in theelection in voting groups A and B, but did not receivea majority in voting group C.On January 30, 1974, the Employer filed a numberof timely objections to the election and, following aninvestigation, the Regional Directof, on April 9; 1974,issued and served on the parties his report on objec-tions, in which he recommended that the Board over-rule two of the Employer's objections and send thethird to hearing. On April 22, 1974, the Employer filedexceptions to the Regional Director's report and sup-porting brief.In the meantime, on April 16, 1974, the Union filedthe instant unfair labor practice charges alleging,interalia,that Respondent had unlawfully discharged 13 ofits employees on April 9, 1974. On May 21, 1974, theRegional Director issued a complaint and notice ofIJewish Orphan's Home ofSouthern California a/k/a Vista de Mar ChildCare Service,191 NLRB 32 (1971).2The Children's Village, Inc.,186 NLRB 953 (1970).hearing on the basis of his investigation of the unfairlabor practice charges.Thereafter, on May 24, 1974, the Board issued itsdecision inMing Quong Children's Center,210 NLRB899 (1974), expressly overruling its prior decisions inJewish Orphan's HomeandChildren's Village, supra,and announcing that, in the area of resident care cen-ters for emotionally disturbed children, it would nolonger assert its jurisdiction "over this type ofnonprofitinstitution whose activities are noncommercial in na-ture and are intimately connected with the charitablepurposes of the institution." Subsequently, on June 17,1974, the Respondent filed with the Division of Ad-ministrative Law Judges a motion to dismiss the unfairlabor practice complaint, contending that the Board'snew position inMing Quongwas controlling in thepresent case, and that the Board should therefore de-cline to assert jurisdiction here.' On July 2, 1974, pre-siding West Coast Administrative Law Judge James T.Barker issued an order granting the Employer's motionto dismiss and, on July 12, 1974, the General Counselfiled with the Board a request for review of that order,in which the Union joined. Respondent thereafter fileda brief in opposition to the request for review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has duly considered the Employer's mo-tion to dismiss, the Administrative Law Judge's ordergranting said motion, the General Counsel's request forreview, and Respondent's opposition thereto, and hasdecided to grant the request for review and to remandthe proceeding for a hearing on the merits.4In his request for review of the Administrative LawJudge's ruling, the General Counsel argues that: theBoard, by its Regional Director's decision assertingjurisdiction over the Employer, assured the employeesthat their union activities , would be protected; theUnion also, gave similar assurance to the employees onthe basis of the Regional Director's decision; the em-ployees,acting in reliance on such assurances,engagedin union activities and, in the election conducted onJanuary 23, 1974, selected the Union as their bargain-ing representative; the Employer, on April 9, 1974,discharged 13 of these employees allegedly because oftheir union activities; and that, therefore, it would be3Additionally, the Employer filed with the Board amended exceptions tothe report on objections, and a motion for reconsideration, in Case31-RC-2618, contending that the petition must be dismissed on the basisof the Board's ruling inMing Quong.That motion is considered and deniedin the companion case,Children's Baptist Home ofSouthern Californi4215NLRB No. 45, issued this day.'Respondent's request for permission to argue orally before the Board ishereby denied because, in our view, the contentions of the parties are ade-quately set forth in General Counsel's request for review and in Respon-dent's brief in opposition thereto.215 NLRB No. 44 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDunconscionablefor the Board now to turn its back onthese employees by declining to afford them the protec-tions of the Act which the Board led them to believethey enjoyed.We find merit in this argument.Our decision to assert jurisdiction here is premisedon the particular facts set forth above, and is com-pelled,we believe, by two considerations essential tothe effective and equitable enforcement of the Act. Thefirst consideration for asserting jurisdiction is morefully discussed in our companion opinion issued thisday involving the representation case, 215 NLRB No.45 (31-RC-2618). There, we decided to affirm the Re-gional Director's assertion of jurisdiction because,interaliqthe Employer had failed to file a timely request forreview as required by Section 102.67 of the Board'sRules and Regulations,Series 8, as amended.The second consideration which compels us to assertthe Board's jurisdiction over the Employer is the needto protect the statutory rights of employees who al-legedly engaged, to their detriment, in protected con-certed activities in reliance on the Regional Director'sdecision assertingjurisdiction over the Employer in therepresentationproceeding.The Union clearly an-nounced to the employees that their activities on behalfof the Union would be protected by the Board. Thus,for example, the Petitioner, by a leaflet dated January10, 1974, notified the employees that "On December28, 1973, the NLRB rendered a decision in the matterofChildren's Baptist Home. .. the result [of which] isthat the NLRB has taken jurisdiction and has orderedan electionto be conducted at Children's Baptist Homeamong the employees as towhether or not they desireto have AFSCME represent them;" and, by a leafletdated January 21, 1974, added, "Several of you werethreatened with termination or layoff because the man-agement thought you participated in showing yoursympathies for your fellow-employees-Federal lawforbids the management of Children's Baptist to engagein scare tactics or threatening [sic] you in any mannerin an attempt to keep you from voting for the Union."As stated, a majority of the unit employees thereaftervoted for the Petitioner and, on April 9, 1974, theEmployer discharged 13 of them allegedly for theirprounion activities. Therefore, for the Board to with-draw its jurisdiction at this late date would have theunfortunate consequence of leaving the employees un-protected by the Act from alleged Employer retaliationfor engaging in what they justifiably believed were pro-tected concerted activities.InEugen Pedersen v. N.L.R.B.,5the Court of Ap-peals for the Second Circuit reversed the Board's dis-missal of an 8(a)(4) complaint. There, an employee wasdischarged after he had given testimony adverse to hisemployer's interests, pursuant to a Board subpena, in5234 F.2d 417 (1956), reversing and remanding110 NLRB 1305.a Board proceeding.After the Trial Examiner hadfound the discharge violative of Section 8(a)(4) of theAct, but before the Board's review on the merits, theBoard tightened its jurisdictional standards,which ex-cluded coverage of the employer.On the basis of thesestricter jurisdictional standards,the Boarddismissedthe 8(a)(4) complaint.The circuit court of appeals, inreversing the Board'sdismissal and remanding thematter,quoted from Board Member Murdock's dis-sent:Having placed [the employee] in the position ofopposing the interests of his employer, the Boardcannot in good conscience leave him to the ungen-tle "mercy" of that employer, merely because inthe interim 'the Board has changed its jurisdic-tional policies so as to exclude the Respondent.Respondent contends thatPedersenis distinguisha-ble because there, unlike here, a Trial Examiner's Deci-sion had already issued, finding an 8(a)(4) violation,before the Board altered its jurisdictional standards,and, more significantly, because that case involved anoverriding policy "to protect the efficacy of the Board'sprocesses by protecting employees who testify in Boardproceedings from retaliation by an employer." More inpoint, the Respondent argues, isRobert Scrivener,'d/b/a AA Electric Co.,where the Board asserted juris-diction over the employer with respect to an alleged8(a)(4) violation, but declined to assert jurisdictionwith respect to the alleged 8(a)(1), (3), and (5) viola-tions of the complaint on the grounds that the employerdid not meet the Board's jurisdictional standards.While we agree that in theScrivenercase, the Boarddistinguished between alleged 8(a)(4) violations and vi-olations of other sections of the Act, we question thevalidity of that distinction. For, once the Board assuresemployees that their union or concerted activities areprotected by the Act, we feel it is highly inequitable tothe employees who rely on such assurance to theiralleged detriment, thereafter to decline to protect themfrom an employer's alleged retaliatory actions.'6 177 NLRB 504 (1969).7 See alsoJohn Almeida, Jr., d/b/a Almeida Bus Service, and Almeida BusLines, Inc.,99 NLRB 498 (1952), where, after being assured by a fieldexaminer that the Board would not assert jurisdiction in a representationcase, the employer denied reinstatement to unfair labor practice strikers.The Board refused to apply subsequently relaxed jurisdictional standards tothe Employer's actions retroactively, stating, 99 NLRB at 501, a "broadprinciple" of reluctance to impose statutory sanctions against a party forconduct committed "afteradvice and notice fromthe Board that its conductwould not be actionable ...... Here, the argument against retroactivelyapplying changed jurisdictional standards is even stronger, first, becausehere, the Board's "advice and notice" relied on was not a Field Examiner'sinformal statement but the Acting Regional Director's official Direction ofElection; and second, because the Act's ultimate purpose is not to protectemployers from findings against them of unfair labor practices, but to pro-tect employees from retaliatory actions of employers for engaging in pro-tected, concerted activities. CHILDREN'S BAPTIST HOMETherefore, to the extent that our decision here conflictswithScrivener,the latter is reversed!Accordingly, we shall assert jurisdiction over theEmployer, vacate the Administrative Law Judge's or-der granting motion to dismiss,and remand this caseto the Regional Director for the purpose of schedulinga hearing on the merits of the complaint before a dulydesignated Administrative Law Judge, and for the pur-pose of giving due notice of such hearing to the parties.ORDERIt is hereby ordered that the General Counsel's re-quest for review of the Administrative Law Judge's305order granting motion to dismiss be,and ithereby is,granted.IT IS FURTHER ORDERED thata hearingbe conductedbefore a dulydesignatedAdministrative Law Judge forthe purposeof litigating the issues raisedby the com-plaint, in accordancewith Sections102.34 through102.47,inclusive,of theNationalLaborRelations'Board's Rules and Regulations, Series 8,as amended.IT IS FURTHERORDERED that this proceeding be, and ithereby is,remandedto theRegional Directorfor Re-gion 31 for the purposeof arrangingsuchhearing, andthat the saidRegionalDirector be, and he hereby is,authorized to issue notice thereof.8Member Fanning agrees that jurisdiction should be asserted for thereasons stated here.However, he would rely additionally on the reasons setforth in hisMing Quongdissent.